                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CARLOS A. ORTEGA,                                  Case No. 19-cv-00319-HSG
                                   8                      Plaintiff,                           ORDER DENYING REQUEST FOR
                                                                                               ATTORNEY AND ATTORNEY FEE
                                   9               v.                                          RELIEF; DENYING REQUEST FOR
                                                                                               DEFAULT JUDGMENT
                                  10        A. FLORES, et al.,
                                                                                               Re: Dkt. Nos. 21, 22
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, an insanity acquittee at Napa State Prison, filed this pro se civil rights action

                                  14   pursuant to 42 U.S.C. § 1983 against defendants A. Flores, J. Diaz, Melek, and Dugamis for the

                                  15   excessive use of force. This order addresses Plaintiff’s motion requesting appointment of counsel

                                  16   and attorney’s fees (Dkt. No. 21), and Plaintiff’s motion requesting default judgment (Dkt. No.

                                  17   22).

                                  18            Plaintiff has filed a motion requesting that the Court appoint an attorney if his demand for

                                  19   a jury trial is granted. He also asks for attorney’s fees pursuant to 42 U.S.C. § 1988(b) and (c) if

                                  20   needed. Dkt. No. 21. Plaintiff’s request is DENIED as premature. At this stage of the action, it is

                                  21   unclear whether this case will proceed to trial. The denial is without prejudice to the Court sua

                                  22   sponte considering appointment of counsel if the circumstances so warrant.

                                  23            Plaintiff also requests that the Court enter default judgment in his favor, arguing that

                                  24   Defendants have failed to answer or otherwise defend against the complaint. Dkt. No. 22.

                                  25   Plaintiff’s request for default judgment is DENIED. Defendant Flores, Diaz, and Melek were not

                                  26   served until June 11, 2019, Dkt. No. 16, and their answer filed on June 24, 2019, Dkt. No. 18, is

                                  27   thus timely filed. Defendant Dugamis has not yet been served. See Dkt. No. 15.

                                  28   //
                                   1         This order terminates Dkt. Nos. 21 and 22.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 7/18/2019

                                   4                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
